Citation Nr: 0523871	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  99-18 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) prior to 
May 12, 1998.

2.  Entitlement to an effective date earlier than May 12, 
1998, for a 100 percent schedular evaluation for PTSD.

3.  Entitlement to an effective date earlier than April 30, 
1996, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
January 1968. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from July 1996 and May 1999 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  The appeal was 
remanded by the Board in December 2000 and May 2004.


FINDINGS OF FACT

1.  For the period prior to May 12, 1998, and since April 30, 
1996, the veteran's PTSD was manifested by no more than 
symptomatology that resulted in considerable social and 
industrial impairment, or occupational and social impairment 
with reduced reliability and productivity.

2.  It is not factually ascertainable that the veteran's PTSD 
warranted a 100 percent schedular evaluation prior to May 12, 
1998.

3.  The June 1988 Board decision, which denied service 
connection for a psychiatric disorder, to include PTSD, is 
final.

4.  On April 30, 1996, VA received the veteran's claim to 
reopen his previously denied claim for service connection for 
PTSD.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD prior to May 12, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2004); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an effective date earlier than May 12, 
1998, for a 100 percent schedular evaluation for PTSD have 
not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2004).

3.  The criteria for an effective date earlier than April 30, 
1996, for the grant of service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, the unfavorable AOJ decisions that are the 
bases of this appeal were already decided and appealed prior 
to VCAA enactment.  The United States Court of Appeals for 
Veterans Claims acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the veteran has the right to 
content complying notice and proper subsequent VA process.  
Pelegrini, supra at 120.  

After review, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
in May 2004 fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  In this regard, the letter informed the 
veteran and his representative of the information and 
evidence necessary to substantiate claims for a higher rating 
and earlier effective dates, and of his and VA's respective 
duties for obtaining evidence.  

In addition, VA provided the veteran with a copy of the 
appealed July 1996 and May 1999 rating decisions, September 
1996 and September 1999 statements of the case, December 2000 
and May 2004 Board remands, and numerous supplemental 
statements of the case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  Specifically, 
the documents contained pertinent provisions of VA's 
effective date regulations and Schedule for Rating 
Disabilities, including the diagnostic codes and associated 
rating criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA medical 
records, VA examination reports, and statements made by the 
veteran in support of his claims.  

Not only has the veteran been provided with every opportunity 
to submit evidence and argument in support of his claims and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of his claims poses no 
risk of prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

II.  Initial Rating Claim

Factual Background

An April 3, 1996, VA outpatient clinic psychological 
assessment, conducted about a month prior to the effective 
date of service connection, reflects feelings of anger, 
despair, and depression but no suicidal ideation since being 
sober.  The veteran reported experiencing depression only two 
or three days per week, stating that he still enjoys 
activities and that he lost weight only as a result of 
dieting.  He endorsed some symptoms of hypomania, including 
racing thoughts, mild feelings of euphoria, and decreased 
need for sleep but denied acting bizarrely during these 
periods of high energy, stating that common activities for 
him during a high period is to take his grandson to 
McDonald's or the park.  He also expressed clear future 
goals, such as wanting to coach little league football.  The 
veteran also stated that he has nightmares one to two times 
per week, flashbacks two or three times per week, and 
preoccupations with wartime memories one or two times per 
week.  He also endorsed avoidance behaviors, saying that he 
missed his mother's funeral because of the fear of death and 
tries to avoid guns, stating that it scares him when his 
father shows him new guns that he has acquired.  He also 
recounted an incident when his father-in-law shot a gun 
outside his house and gave the gun to him, which caused him 
to start shaking.  

The veteran stated that he had to resign from his last job 
because of drinking and was denied reinstatement, and that he 
is currently supported by Supplemental Security Income for 
alcoholism.  He stated that he would like to get his old job 
back.  He also reported being married since 1984 and that 
their relationship had been unstable but that, since both 
have stopped drinking, they get along better.  In addition, 
the veteran stated that he has not drunk alcohol since 1994 
but admitted to being addicted to codeine, Dalmane, and 
Triavil, stating that he takes more than the prescribed dose.  

The examiner diagnosed the veteran with chronic PTSD, opioid 
abuse, alcohol dependence in sustained full remission, and 
partner relational problem, and estimated his global 
assessment of functioning (GAF) score at 45.  He stated that 
it is likely that the veteran's personality is characterized 
by social isolationism, reclusive behaviors, and a tendency 
toward interpersonal avoidance.  The examiner added that the 
veteran appears to be at considerable risk for episodes of 
major depression, particularly if he were to resume drinking 
or if life stressors in general jeopardized his level of 
functioning.  The examiner concluded that, until the 
veteran's PTSD is treated and his marital situation more 
stable, it is unlikely that he would be able to hold a job or 
benefit from vocational rehabilitation.  

A June 1996 VA examination report reflects that the veteran 
sees his son frequently but is not speaking with his 
daughter.  He stated that he has not married but lives with 
his girlfriend, who is described as emotionally supportive, 
and the veteran appreciates that she cared for him in the 
past when he was very sick.  He reported going to Alcoholics 
Anonymous meetings frequently now and spends some of his time 
caring for his girlfriend.  In addition, he stated that he 
has not drunk alcohol since 1994 but that he abuses his 
prescription pain medication for his back.  He also stated 
that he felt that he has been helped since receiving 
treatment for his PTSD.

Symptoms included persistently re-experiencing traumatic 
events in intrusive thoughts, distressing dreams, and intense 
psychological distress with symbolic events; persistent 
avoidance of associated stimuli including avoidance of 
thoughts or feelings associated with war, avoidance of war 
related stimuli, psychogenic amnesia, and feelings of 
detachment from others; and persistent symptoms of increased 
arousal manifested in a sleep disorder that is helped by 
medication lately, impaired concentration wherein the veteran 
finds it difficult to focus, hypervigilance, exaggerated 
startle response, physiologic reactivity upon exposure to 
events that symbolize his trauma, and survivor guilt.  The 
veteran did not have dissociative episodes, diminished 
interest in significant activities currently, and restricted 
affect.

The examiner diagnosed the veteran with chronic PTSD, opioid 
abuse, and alcohol dependence in sustained full remission, 
and estimated his GAF score at 45.  The examiner stated that 
the veteran has severe social and industrial impairment 
related to a combination of factors, which include his PTSD.  
He added that some of the veteran's industrial impairment is 
related to his back problem/pain for which he takes 
prescribed Tylenol #3 and admits abuse of that medication.  
He concluded that the veteran has significant difficulties 
relating to people and this contributes to his current lack 
of employability.

A March 1997 VA examination report reflects that the veteran 
was able to work as a security guard from 1993 to May 1996, 
when his employer discovered that he had a record of 
apparently stealing a bottle of vodka many years ago and 
terminated him.  The veteran stated that he has not worked 
since then.  

Regarding his symptoms, the veteran stated that the 
medication has diminished the frequency of his nightmares to 
about two or three times weekly but he described intrusive, 
unpleasant, and unintentional thoughts of his experiences in 
Vietnam as occurring frequently, particularly when 
helicopters are flying above and when it is raining.  He also 
reported being hypervigilant outdoors, that he trusts no one, 
and that he tends to isolate himself socially.  He described 
irritability, claiming that he and his wife of 12 years 
frequently argue.  He also stated that he attempts to avoid 
stimuli that would remind him of his experiences.  He 
reported occasionally thinking that he hears someone's voice 
but then realizes that the person is not there.  The examiner 
noted that the veteran described no other particular 
psychotic symptoms.  In addition, the veteran reported 
feeling depressed with varying intensity, once attempting 
suicide by overdosing, but that he is not suicidal at this 
time, stating that he would never kill himself.  

The veteran stated that he spends his time seeking work, 
watching television, and helping his diabetic wife.  He also 
enjoys sports and stated that he would like to coach a little 
league team.  Regarding employment, he hopes to receive some 
training, wants to work in a hospital, and believes that he 
is now capable of working if he could find a job that he can 
handle.

Examination revealed a well-groomed male who was oriented as 
to time, place, person, and events, and maintained reasonably 
good eye contact.  Thought processes were logical, coherent, 
and goal-directed; and speech was normal as to rate and 
volume.  He appeared somewhat depressed but with no evidence 
of suicidal or homicidal ideation.  He had some paranoid 
ideation, in reference to hearing someone's voice, but denied 
visual hallucinations, thought insertion, thought projection, 
and delusions.  Intelligence appeared slightly above average, 
and his general fund of knowledge was adequate.  Operational 
judgment appeared intact.  

The examiner diagnosed with veteran with moderate, chronic 
PTSD, and alcohol dependence in sustained remission; and 
estimated his GAF score at 52.  He agreed with the veteran 
that he is capable of working but noted that, were he to 
obtain full-time employment in a job that he could handle, 
his fatigue due to poor sleep, distracting preoccupations, 
irritability, social isolation, and difficulty with superiors 
would cause moderate impairment in his capacity to function 
with full efficiency.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

For the period prior to May 12, 1998, the veteran's PTSD has 
been evaluated as 50 percent disabling under Diagnostic Code 
9411.  

During the course of this appeal, VA revised the criteria for 
evaluating mental disorders, effective November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. pt. 4).  
Where the law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  As the veteran filed his claim prior 
to November 7, 1996, the Board will consider both versions of 
the rating criteria under Diagnostic Code 9411 and apply the 
criteria that are more favorable to the veteran.

Under the regulations applicable prior to November 7, 1996, 
the following evaluations were available:  

50 percent was warranted for symptomatology that resulted in 
considerable social and industrial impairment.  

70 percent was warranted where the ability to establish and 
maintain effective or favorable relationships with people was 
severely impaired, and the psychoneurotic symptoms were of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  

100 percent was warranted (1) when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community; (2) where 
there are totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or (3) where the veteran is 
demonstrably unable to obtain or retain employment.  

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Under the current regulations, the following evaluations are 
available:  

50 percent is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

70 percent is warranted when there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and the inability to establish and maintain 
effective relationships.  

100 percent is warranted if there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

After a careful review of the record, the Board concludes 
that the preponderance of the evidence is against an initial 
disability rating in excess of 50 percent for the veteran's 
PTSD prior to May 12, 1998, under either the former or 
revised rating criteria.  

Regarding the regulations in effect prior to November 7, 
1996, the Board finds that the veteran's disability picture 
more closely approximates the criteria for a 50 percent 
evaluation, that his disability manifested in symptomatology 
that resulted in considerable social and industrial 
impairment.  

The Board first observes that the April 3, 1996, VA 
psychological assessment was conducted almost a month prior 
to the April 30, 1996, effective date of service connection.  
Thus, the Board finds that it has less probative value than 
the two subsequent VA examinations that were conducted since 
the effective date of service connection and prior to May 12, 
1998, the time period in question.  

The Board notes that the veteran's marriage has been 
unstable; however, the Board observes that the veteran 
related this instability to their prior alcohol abuse, and he 
remains married to his current wife of over 12 years.  In 
addition, the record shows that he has a good relationship 
with his son and grandson, and that he maintains contact with 
his father and father-in-law.  The record also shows that the 
veteran was able to maintain his job prior to being fired for 
reasons not related to his PTSD symptoms and that he 
regularly attends Alcoholics Anonymous meetings.  Thus, 
although the veteran has considerable social impairment, the 
Board finds that the veteran's ability to establish and 
maintain effective or favorable relationships with people was 
not severely impaired, as required for the higher 70 percent 
evaluation.

The Board also notes that both the April and June 1996 VA 
examination reports reflect a GAF score of 45 while the March 
1997 VA examination report reflects a GAF score of 52.  In 
this regard, the Board observes that a GAF score between 41 
and 50 indicates serious symptoms such as suicidal ideation 
and severe obsessional rituals, or serious impairment 
including having no friends and an inability to keep a job; 
and a GAF score between 51 and 60 indicates moderate symptoms 
such as flat affect and occasional panic attacks, or moderate 
difficulty including having few friends and conflicts with 
peers or coworkers.  Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  The Board points 
out that the veteran's disability was not reflective of 
suicidal ideation or an inability to keep a job based solely 
on his PTSD, as indicated by a GAF score of 45.  Regardless 
of the discrepancy in GAF scores, the Board points out that 
the detailed findings of the VA psychological assessment and 
both VA examinations show that the veteran's disability 
picture more closely approximates the criteria for a 50 
percent evaluation.  

The Board further notes that the April 1996 VA examiner 
concluded that, until the veteran's PTSD is treated and his 
marital situation more stable, it is unlikely that he would 
be able to hold a job or benefit from vocational 
rehabilitation.  The Board observes that the examiner 
attributed the veteran's impairment to not only his PTSD but 
also his marital instability.  Similarly, the June 1996 
examiner attributed the veteran's severe social and 
industrial impairment to a combination of factors, one of 
which was PTSD.  The examiner explained that some of the 
veteran's industrial impairment is related to his back 
problem/pain for which he takes prescribed Tylenol #3 and 
admits abuse of that medication.  Furthermore, the March 1997 
VA examiner stated that the veteran is capable of working but 
his PTSD symptoms would cause moderate impairment.  

The Board observes that all three examiners attributed the 
veteran's occupational and social impairment, in part, to 
conditions other than his service-connected PTSD.  In this 
regard, the Board observes that the use of manifestations not 
resulting from the service-connected disability is to be 
avoided.  See 38 C.F.R. § 4.14 (2004).  Furthermore, the 
Board finds the opinion of the March 1997 examiner, who had 
an opportunity to review the veteran's claims file, which 
included the two previous opinions, and who parsed out the 
effect of the veteran's PTSD alone on his occupational and 
social impairment, to be most probative.  Thus, the Board 
finds that the veteran's PTSD causes moderate occupational 
and social impairment.

The Board further notes that the veteran has been unemployed 
since 1996.  The Board observes, however, that the March 1997 
VA examination report shows that the veteran was able to work 
as a security guard through May 1996, when his employer 
discovered that he had a record of apparently stealing a 
bottle of vodka many years ago and terminated him.  In this 
regard, the Board points out that the veteran was not fired 
because of his PTSD symptoms.

In sum, the record shows that the veteran's PTSD resulted in 
considerable social and industrial impairment prior to May 
12, 1998.  The record does not show that his ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired, or that his psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in his ability to obtain or retain 
employment.

With respect to the current regulations, the Board refers to 
the above analysis regarding the veteran's overall social and 
industrial impairment due to PTSD.  Specific to the current 
regulations, the Board finds that the veteran's disability 
picture is not reflective of occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood 
(criteria for a 70 percent evaluation).  In this regard, the 
Board notes that the veteran does not have suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; or an inability to establish 
and maintain effective relationships.  The Board acknowledges 
that the veteran has symptoms of depression and may have 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); however, the Board observes that 
the overall disability picture fails to show that he meets 
the criteria for a 70 percent evaluation.  

The Board notes that the veteran has had suicidal ideation in 
the past, leading to one attempt.  However, he denied 
suicidal ideation since being sober at the April 1996 VA 
assessment, and stated that he would never kill himself at 
the March 1997 VA examination.  Thus, the Board finds that 
suicidal ideation was not a part of his disability picture 
during the time period in question.

Moreover, the Board observes that the veteran's overall 
disability picture fails to even meet the criteria for a 50 
percent evaluation under the current regulations.  In this 
regard, the Board notes that he does not have flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  The Board 
notes that the veteran has feelings of depression and may 
have difficulty in establishing and maintaining effective 
work and social relationships; however, the Board observes 
that his overall disability picture fails to meet the 
criteria of a 50 percent evaluation.

Lastly, the Board notes that the veteran has auditory 
hallucinations, which is part of the criteria of a 100 
percent evaluation.  The Board observes, however, that he 
meets none of the other criteria for the 100 percent 
evaluation.  As such, the Board finds that the veteran's 
overall disability picture fails to meet the criteria of the 
100 percent evaluation.

Furthermore, the Board has considered whether the veteran's 
PTSD presents an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, the 
Board notes that the veteran's disability has not been shown 
objectively to interfere markedly with employment (i.e., 
beyond that contemplated in the assigned ratings), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 50 
percent for the veteran's PTSD.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 50 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.

III.  Effective Date Claims

The laws applicable to effective dates provide that, except 
as otherwise provided, the effective date of an award based 
on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 2002).

The implementing regulations provide that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400 (2004).  

The effective date of an award of increase will be the date 
of receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  The effective date of an 
award of increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date, 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

The effective date for a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(q)(1)(ii). 

The effective date for reopened claims is the date of receipt 
of claim or date entitlement arose, whichever is later, 
except as provided in § 20.1304(b)(1) of this chapter.  38 
C.F.R. § 3.400(r) (2004).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA from a 
claimant may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if the formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of the receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

The date of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will be 
accepted as the date of receipt of a claim when such reports 
relate to examination or treatment of a disability for which 
service-connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157 (2004).  

100 Percent Schedular Evaluation for PTSD

In light of the above findings regarding the veteran's 
initial disability rating for PTSD for the period prior to 
May 12, 1998, the Board finds that it is not factually 
ascertainable that a 100 percent schedular evaluation was 
warranted prior to May 12, 1998.  Moreover, as this case is 
on appeal from an initial grant of service connection, there 
is no other specific claim for an increase that can be the 
basis of an earlier effective date.  Thus, an effective date 
earlier than May 12, 1998, for a 100 percent schedular 
evaluation for PTSD is not warranted.

The Board is mindful of the veteran's request for an 
effective date of his 100 percent schedular evaluation 
retroactive to April 30, 1996, the effective date of service 
connection.  In this regard, the Board observes that the date 
of entitlement to an award of benefits is not necessarily the 
same as the date of entitlement to a certain rating.  See, 
e.g., Meeks v. West, 216 F.3d 1363 (Fed. Cir. 2000).  

Grant of Service Connection for PTSD

The veteran contends, in essence, that he is entitled to an 
effective date earlier than April 30, 1996, for the grant of 
service connection for PTSD.  He asserts that the effective 
date should be the date of his original 1987 claim.  

In February 1987, the veteran filed a claim for service 
connection for alcoholism.  In a November 1987 statement, the 
veteran clarified that his claim was also a claim for PTSD.  

In a February 1988 rating decision, the RO denied service 
connection for alcoholism and PTSD.  The veteran appealed.  
In a June 1988 decision, the Board denied service connection 
for alcoholism and a psychiatric disorder, to include PTSD.  
The veteran was notified of the decision on June 3, 1988.  
The Board decision is final.  38 U.S.C.A. §§ 511(a), 7103(a), 
7104 (West 2002); 38 C.F.R. § 20.1100(a) (2004).  Thus, the 
effective date of the grant of service connection for PTSD 
cannot be earlier than the date of a new claim filed after 
June 3, 1988.  

On April 30, 1996, VA received the veteran's claim to reopen 
his previously denied claim for service connection for PTSD.

After a careful review of the record, the Board concludes 
that the veteran did not file a new claim for PTSD until 
April 30, 1996.  Indeed, in a January 2002 letter, the 
veteran acknowledged that his claim was previously denied and 
that he re-filed in April 1996.  As such, this must be the 
effective date of the award of service connection.  
Application of the governing laws permits no earlier 
effective date, as there is no document prior to April 30, 
1996, and since June 3, 1988, that can be considered either a 
formal or informal claim to reopen his previously denied 
claim for service connection for PTSD.  

The Board notes that the record contains an April 3, 1996, VA 
outpatient clinic psychological assessment reflecting a 
diagnosis of PTSD.  The Board points out that the effective 
date for a grant of service connection based on the receipt 
of new and material evidence is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  In this case, the Board reiterates that 
the veteran did not file his application to reopen until 
April 30, 1996.  Moreover, the veteran did not submit the 
April 3, 1996, VA psychological assessment; the RO obtained 
and associated the report with the claims file after 
receiving the veteran's request to reopen his previously 
denied claim on April 30, 1996.


ORDER

An initial disability rating in excess of 50 percent for PTSD 
prior to May 12, 1998, is denied.

An effective date earlier than May 12, 1998, for a 100 
percent schedular evaluation for PTSD is denied.

An effective date earlier than April 30, 1996, for the grant 
of service connection for PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


